17‐1650‐cv 
Taylor v. Fin. Recovery Servs., Inc. 

                                        In the
            United States Court of Appeals
                        For the Second Circuit
                                    ________ 

                         AUGUST TERM, 2017 
                                   
                     ARGUED: JANUARY 24, 2018 
                      DECIDED: MARCH 29, 2018 
                                   
                           No. 17‐1650‐cv 
                                   
              CHRISTINE M. TAYLOR, CHRISTINA KLEIN, 
                                                 Plaintiffs‐Appellants, 
                                   
                                 v. 
                                   
                FINANCIAL RECOVERY SERVICES, INC., 
                                                  Defendant‐Appellee. 
                              ________ 
                                   
           Appeal from the United States District Court 
               for the Southern District of New York. 
         No. 16‐cv‐4685 – Lorna G. Schofield, District Judge. 
                              ________ 
                                   
Before: LEVAL, CALABRESI, and CABRANES, Circuit Judges. 
                              ________ 
 
Appellants  Christine  M.  Taylor  and  Christina  Klein  allege  that  debt 
collection notices they received from Appellee Financial Recovery Services, 
Inc.  were  “misleading”  in  violation  of  Section  1692e  of  the  Fair  Debt 
Collection Practices Act because the notices did not indicate whether their 
debts  were  accruing  interest  and  fees.  As  no  such  interest  or  fees  were 
accruing,  we  affirm  the  district  court’s  May  19,  2017  award  of  summary 
judgment in favor of Financial Recovery Services.  
                                  DAVID  M.  BARSHAY,  Baker  Sanders, 
                                  L.L.C.,  Garden  City,  NY,  for  Plaintiffs‐
                                  Appellants. 

                                  JOHN P. BOYLE (Bradley R. Armstrong, on 
                                  the      brief),    Moss    &    Barnett    PA, 
                                  Minneapolis, MN, for Defendant‐Appellee. 




CALABRESI, Circuit Judge:  

       Section 1692e of the Fair Debt Collection Practices Act makes it 

unlawful  for  a  debt  collector  to  “use  any  false,  deceptive,  or 

misleading representation or means in connection with the collection 

of any debt.” 15 U.S.C. § 1692e. This case asks whether it is misleading 

within the meaning of Section 1692e for a debt collection letter to state 

the  amount  of  a  debt  without  disclosing  that  the  debt,  which  once 

accrued interest or fees, no longer does so. We hold that such a notice 

complies with Section 1692e and affirm the May 19, 2017 judgment of 

the district court. 

                                     I. 

       Christine  M.  Taylor  and  Christina  Klein  are  New  York 

residents who fell into credit card debt with Barclays Bank. After they 

defaulted on their payments to Barclays, the bank placed their debts 

with  Financial  Recovery  Services,  Inc.  (“FRS”),  a  collection  agent, 

which the bank instructed not to accrue interest or fees on the debts. 

                                     2 
 
FRS thereafter sent a series of collection notices to Taylor and Klein. 

Each notice to Taylor stated an identical “balance due” of $599.98. J.A. 

137‐142.  The  notices  to  Klein  likewise  all  stated  an  unchanging 

“balance due,” in her case $3,171.12. J.A. 36‐43. None of the notices, 

however, included any statement addressing whether those balances 

were  accruing  interest  or  fees.  Neither  Taylor  nor  Klein  made  any 

payments  to  FRS  in  connection  with  their  debts  prior  to  filing 

individually  for  Chapter  7  bankruptcy,  at  which  point  FRS  closed 

their accounts. 

      On June 20, 2016, Taylor and Klein brought suit against FRS in 

the United States District Court for the Southern District of New York, 

alleging  that  its  collection  notices  were  “false,  deceptive,  or 

misleading” within the meaning of Section 1692e of the FDCPA. In 

making  this  argument,  Taylor  and  Klein  relied  heavily  on  our 

decision in Avila v. Riexinger & Associates, LLC, 817 F.3d 72, 77 (2d Cir. 

2016),  where  we  held  that  a  debt  collector  violates  the  FDCPA  by 

stating the “current balance” of a consumer’s debt without disclosing 

that the balance is increasing due to the accrual of interest or fees. 

      During  discovery,  FRS  produced  unrebutted  evidence  that 

neither Taylor’s nor Klein’s debt had accrued interest or fees during 

the time those debts were placed with the company. FRS then moved 

for summary judgment, arguing that, in stating the amount of Taylor 



                                     3 
 
and  Klein’s  debts,  it  was  not  obligated  to  add  explicitly  that  no 

interest or fees were accruing.  

        The  district  court  agreed  and,  on  May  19,  2017,  entered 

judgment in favor of FRS. Taylor and Klein filed this appeal the same 

day. 

                                     II. 

        In  determining  whether  a  collection  notice  violates  Section 

1692e, “we are guided by two principles of statutory construction.” 

Avila,  817 F.3d  at 75.  The  first principle  is  that  the FDCPA must  be 

construed liberally to effectuate its stated purpose—i.e., “to eliminate 

abusive  debt  collection  practices  by  debt  collectors,  to  insure  that 

those debt collectors who refrain from using abusive debt collection 

practices  are  not  competitively  disadvantaged,  and  to  promote 

consistent  State  action  to  protect  consumers  against  debt  collection 

abuses.” 15 U.S.C. § 1692(e).  

        The second principle is that collection notices are to be looked 

at from the perspective of the “least sophisticated consumer.” Avila, 

817  F.3d  at  75.  That  is,  “we  ask  how  the  least  sophisticated 

consumer—one not having the astuteness of a Philadelphia lawyer or 

even  the  sophistication  of  the  average,  everyday,  common 

consumer—would  understand  the  collection  notice.”  Id.  (internal 

quotation  marks  omitted).  Pursuant  to  this  standard,  “a  collection 

notice  can  be  misleading  if  it  is  open  to  more  than  one  reasonable 

                                      4 
 
interpretation,  at  least  one  of  which  is  inaccurate.”  Id.  (internal 

quotation marks omitted). 

       Taylor  and  Klein’s  primary  argument  is  that  FRS’s  collection 

notices were misleading within the meaning of Section 1692e because 

the  least  sophisticated  consumer  could  have  interpreted  them  to 

mean  either  that  interest  and  fees  on  the  debts  in  question  were 

accruing or that they were not accruing. In effect, they argue that a 

debt collector commits a per se violation of Section 1692e whenever it 

fails to disclose whether interest or fees are accruing on a debt. Taylor 

and  Klein  contend  that  our  holding  in  Avila  supports  them  in  this 

argument. 

       They are mistaken. In Avila, we found a collection notice to be 

misleading because “[a] reasonable consumer could read the notice 

and  be  misled  into  believing  that  she  could  pay  her  debt  in  full  by 

paying the amount listed on the notice,” whereas, in reality, such a 

payment would not settle the debt. Id. at 76. “The debt collector could 

still seek the interest and fees that accumulated after the notice was 

sent but before the balance was paid,” as well as any interest or fees 

that accumulated thereafter. Id. This was no theoretical concern. One 

of the plaintiffs in Avila had paid the stated balance of her debt only 

to  find  herself  still  on  the  hook  for  an  unpaid  balance  that  was 

accumulating interest at the alarming rate of 500% per annum.  



                                       5 
 
      The  collection  notices  FRS  sent  to  Taylor  and  Klein,  which 

stated  their  respective  balances  due  without  discussing  interest  or 

fees, could likewise have been read to mean that prompt payment of 

the amounts stated would satisfy the debts in question. The difference 

is that, while that message was prejudicially misleading on the facts 

of Avila, on the facts of this case it was accurate: prompt payment of 

the amounts stated in Taylor’s and Klein’s notices would have satisfied 

their debts. 

      Of  course,  being  informed  that  their  debts  were  not  accruing 

interest or fees could have been advantageous to Taylor and Klein, as 

it  would  have  alerted  them  to  the  fact  that  they  could  delay 

repayment without their debts increasing. Thus, the only harm that 

Taylor  and  Klein  suggest  a  consumer  might  suffer  by  mistakenly 

believing that interest or fees are accruing on a debt is being led to 

think  that  there  is  a  financial  benefit  to  making  repayment  sooner 

rather  than  later.  This  supposed  harm  falls  short  of  the  obvious 

danger facing consumers in Avila.  

      It is hard to see how or where the FDCPA imposes a duty on 

debt collectors to encourage consumers to delay repayment of their 

debts. And requiring debt collectors to draw attention to the fact that 

a previously dynamic debt is now static might even create a perverse 

incentive for them to continue accruing interest or fees on debts when 

they might not otherwise do so. Construing the FDCPA in light of its 

                                     6 
 
consumer  protection  purpose,  we  hold  that  a  collection  notice  that 

fails to disclose that interest and fees are not currently accruing on a 

debt is not misleading within the meaning of Section 1692e.1 

        Taylor and Klein object that this interpretation of Section 1692e 

conflicts with our recent decision in Carlin v. Davidson Fink LLP, 852 

F.3d  207  (2d  Cir.  2017).  That  case  concerned  a  debt  collector’s 

obligation under Section 1692g of the FDCPA to state “the amount of 

the  debt”  within  five  days  of  its  initial  communication  with  a 

consumer. 15 U.S.C. § 1692g. In Carlin, we explained that a collection 

notice fails to satisfy Section 1692g if “it omits information allowing 

the least sophisticated consumer to determine the minimum amount 

she owes at the time of the notice, what she will need to pay to resolve 

the debt at any given moment in the future, and an explanation of any 

fees and interest that will cause the balance to increase.” 852 F.3d at 

216. 

        Contrary  to  Taylor  and  Klein’s  objection,  our  decision  today 

reads  Sections  1692e  and  1692g  in  harmony.  That  is,  if  a  collection 

notice  correctly  states  a  consumer’s  balance  without  mentioning 

interest  or  fees,  and  no  such  interest  or  fees  are  accruing,  then  the 

                                                            
1
    In so holding, we join the Seventh Circuit, which held: ”If the debt collector is 
trying to collect only the amount due on the date the letter is sent, then he complies 
with the Act by stating the ‘balance’ due, stating that the creditor ‘has assigned 
your delinquent account to our agency for collection,’ and asking the recipient to 
remit  the  balance  listed—and  stopping  there,  without  talk  of  the  ‘current’ 
balance.” Chuway v. Nat’l Action Fin. Serv., Inc., 362 F.3d 944, 949 (7th Cir. 2004). 

                                          7 
 
notice will neither be misleading within the meaning of Section 1692e, 

nor fail to state accurately the amount of the debt under Section 1692g. 

If instead the notice contains no mention of interest or fees, and they 

are accruing, then the notice will run afoul of the requirements of both 

Section 1692e and Section 1692g. 

                                    III. 

       Taylor and Klein briefly raise two additional challenges to the 

district court’s grant of summary judgment in favor of FRS, neither of 

which we find persuasive. They first argue that Barclays continued to 

accrue interest on their debts even after those debts were placed with 

FRS. If true, that would bring this case squarely within the ambit of 

Avila. But Taylor and Klein failed to create a genuine issue of fact in 

this  regard  before  the  district  court,  instead  arguing  that  “whether 

the[ir] accounts were actually accruing interest and fees at the time 

they  were  with  [FRS]  is  irrelevant.”  J.A.  362.  They  cannot  escape 

summary judgment by changing tactics on appeal. 

       Taylor and Klein fare no better with their argument that FRS’s 

notices were misleading because, even if Barclays did not accrue post‐

placement interest on their debts, it nonetheless retained the right to 

do so. Even if such a right existed, FRS’s collection notices were not 

misleading because no interest or fees were being charged and Taylor 

and  Klein  could  have  satisfied  their  debts  by  making  reasonably 

prompt payment of the amounts stated in the notices. In other words, 

                                      8 
 
the debts remained static long enough to permit Taylor and Klein to 

satisfy them through prompt repayment of their respective balances 

due, and, as we have already explained, failing to disclose that a debt 

is static is not misleading within the meaning of Section 1692e. 

      The district court’s May 19, 2017 grant of summary judgment 

in favor of FRS is AFFIRMED.  




                                   9